Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 8/18/21 has been entered. Claims 1-20 are pending examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the amended limitation "applying the slurry onto a surface of a base material to form an applied coating, with subjecting the applied coating to thermal treatment, to thereby obtain a gel coating…”. The phrasing "with subjecting the applied coating to thermal treatment" renders the claim indefinite as to the required timing of the thermal treatment relative to the application of the coating as “with” would suggest in conjunction with, but usage of “the applied coating” would suggest the coating must have already been applied prior to thermal treatment.  For purposes of examination,   "applying the slurry onto a surface of a base material to form an applied coating, with subjecting the applied coating to thermal treatment, to thereby obtain a gel coating…” will be interpreted as at least 
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-12, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP2013-001628 hereafter Watanabe) {Amatechs Co. LTD flyer from https://www.toyota-global.com/pages/contents/company/profile/non_automotive_business/ new_business_enterprises/pdf/admatechs_e.pdf; hereafter Admatechs and Li “Thermal Gelation of Methylcellulose in Water: Scaling and Thermoreversibility” Macromolecules 2002, 35, 5990-5998’ hereafter Li is relied upon solely as evidence}.
Claims 1 and 11-12: Watanabe teaches a coating method for a surface of a base material with a silica coating, (see, for example, abstract) the method comprising: 
adding silica glass particles (such as silica powder Admafine SO-E5) and an organic material capable of gelling by a thermal factor  (binder, further explicitly such as methyl cellulose or agar) in an 
applying the slurry onto a surface of a base material to form an applied coating (see, for example, [0031]),
with subjecting the applied coating to thermal treatment, to thereby obtain a gel coating and drying the gel coating to provide a silica particle layer (see, for example, [0031], [0043] the applied coating is subjected to thermal treatment); wherein a thermal treatment from room temperature to 300oC is taught, exemplary at 70oC {Li evidences that Methylcellulose in water undergoes gelation at 70oC, thus gelling of coating occurred} the duration of this thermal treatment can be interpreted as comprising two periods, an initial period as gelation and a subsequent period as drying; or alternatively, additional heat treatment at temperatures between 70 and 600oC (during disclosed ramping) or even at 600oC could be interpreted as drying).  As solvent is removed from the gel coating during said thermal treatment the fluidity of the coating decreases and as a result the coating flowabilty decreases with respect to its initially hydrated / non thermally treated form.;
 and heating the silica particle layer to fix the silica particle layer onto the surface of the base material, to thereby provide a silica coating (see, for example, abstract, [0031-0032], [0035], [0043-0044]; wherein beyond drying additional thermal treatments at elevated temperatures of 300-1200oC, 500-1000oC, 1100-1300oC, and further exemplary at 600oC, 1200oC, 1000o have all been disclosed; as a further step of sintering is taught, the structure of this intermediate heat treated layer (prior to said sintering) would still comprise immobilized particulate form silica glass particles, additionally as no coating is applied at this point, the silica coating forms an outermost surface of the base material. 
and the silica glass coating comprising the silica glass particles at a density of ~1.1x1022 particles / cc (see, for example, [0041-0044] wherein the coating slurry is taught to possess 31.5% water, and ~68.5% amorphous SiO2, so per 100g of slurry by dividing by respective densities (2.2g/cc and 1g/cc) and 2 at 68.5g would equate to ~1.09 g/cc.   Dividing this value by the GFM of SiO2 (60.08 g/mol) and multiplying by Avogadro’s number (6.022x1023particles/mol) yields ~1.1x1022 particles/cc, as the water and minor additives are removed the coating would be further compacted upon drying, so the density of the dry coating would be even higher).  
Claims 4-5 and 15-16: Watanabe has explicitly taught methyl cellulose and agar (see, for example, [0011-0012], [[0036]).  
Claims 6 and 17: Watanabe further teaches the silica powder particles size distribution of 0.5 to 4 micron and an average particle size of 1.6 micron (See, for example, [0041]). 
Claims 8 and 19: Watanabe further comprising heating the silica coating formed on the surface of the base material to make at least a surface portion of the silica coating transparent, to thereby provide a transparent silica glass layer (See, for example, abstract, [0001], [0031-0033],  [0037], [0044]. 
Claims 9 and 20: Watanabe further teaches wherein the surface portion of the silica coating to be served as the transparent silica glass layer comprises a region from a surface to a depth of 0.1 mm (See, for example, [0044]). 
Claim 10 Watanabe further teaches wherein the heating is performed so that an entirety of the silica coating is made transparent, to thereby provide the transparent silica glass layer (See, for example, abstract, [0001], [0031-0033], [0037], [0044]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-17, and 19-20 are alternatively rejected 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 1 and 12 above, and further in view of Clasen et al (US 4,684,387; hereafter Clasen). {Amatechs Co. LTD flyer from https://www.toyota-global.com/pages/contents/company/profile/non_automotive_business/ new_business_enterprises/pdf/admatechs_e.pdf; hereafter Admatechs and Li “Thermal Gelation of Methylcellulose in Water: Scaling and Thermoreversibility” Macromolecules 2002, 35, 5990-5998’ hereafter Li and Shino (US 2005/0106317; hereafter Shino) are relied upon solely as evidence}.
Claim 1-3 and 11-14: Watanabe teaches a coating method for a surface of a base material with a silica coating, (see, for example, abstract) the method comprising: 
adding silica glass particles (such as silica powder Admafine SO-E5) and an organic material capable of gelling by a thermal factor  (binder, further explicitly such as methyl cellulose or agar) in an aqueous solution to water to produce a slurry (See, for example, abstract, [0011-12], [0031], [0036], [0041] ; 
applying the slurry onto a surface of a base material to form an applied coating (see, for example, [0031]),
with subjecting the applied coating to thermal treatment, to thereby obtain a gel coating and drying the gel coating to provide a silica particle layer (see, for example, [0031], [0043] the applied coating is subjected to thermal treatment; wherein a thermal treatment from room temperature to oC is taught, exemplary at 70oC {Li evidences that Methylcellulose in water undergoes gelation at 70oC, thus gelling of coating occurred} the duration of this thermal treatment can be interpreted as comprising two periods, an initial period as gelation and a subsequent period as drying; or alternatively, additional heat treatment at temperatures between 70 and 600oC (during disclosed ramping) or even at 600oC could be interpreted as drying).  As solvent is removed from the gel coating during said thermal treatment the fluidity of the coating decreases and as a result the coating flowabilty decreases with respect to its initially hydrated / non thermally treated form.;
 and heating the silica particle layer to fix the silica particle layer onto the surface of the base material, to thereby provide a silica coating (see, for example, abstract, [0031-0032], [0035], [0043-0044]; wherein beyond drying additional thermal treatments at elevated temperatures of 300-1200oC, 500-1000oC, 1100-1300oC, and further exemplary at 600oC, 1200oC, 1000o have all been disclosed; as a further step of sintering is taught, the structure of this intermediate heat treated layer (prior to said sintering) would still comprise immobilized particulate form silica glass particles, additionally as no coating is applied at this point, the silica coating forms an outermost surface of the base material. 
Watanabe further teaches wherein a material of the base material comprises silica glass, further black silica glass, and further teaches wherein ultimately a highly dense / transparent glass layer is desired possessing no bubbles (See, for example abstract, [0044-45]), but does not explicitly teach wherein the silica glass particles of the silica coating possess a particle size of 50 nm to 300 nm, and further this particle size being the basis for claimed particles / cm3 limitation of claim 1.  Clasen teaches a method of manufacturing quartz silica glass articles (See, for example, abstract, col 2 lines 63-68).  Clasen further teaches wherein the raw materials for the glass can comprise silica particles possessing a diameter of from 10 to 500 nm, further 15 to 100nm as this has the advantage of green bodies having advantageously high density which is desired for an efficient sintering process.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed 
With respect to the particle density of such 15-100 nm particles, {Shino} evidences that colloidal silica within a coating layer pack as closest packing (74% vol) and the film thickness is equivalent to the solid coated amount (g/cm2) divided by the true density of colloidal silica (2.2 g/cc) and further dividing the resulting value by the packing factor (0.74) {see, for example, [0022])}.  Solving this relationship for a value of solid coating amount per a given thickness (g/ cc, coating density) would thus be equivalent to the true density times the packing factor (2.2 x 0.74) or 1.628 g/cc.  A particle coating density of such sized particles would equal this coating density divided by particle weight.  The particle weight can be calculated as the particle volume ((pi/6)(diameter)3  times true density of colloidal silica (2.2 g/cc).  The largest particle size in the taught range would provide the lowest value for particle coating density (as it’s in the denominator), so 100 nm will be used as the particle size achieving the lowest particle coating density.  Thus the particle coating density would approximately equal at a minimum 1.628g/cc /((pi/6)(.00001cm)3(2.2g/cc)) which results in ~ at least 1.414x1014 particles per cm3.   
With respect to the resulting absolute diffuse light reflectance of the silica coating being 30% or more as claimed, such a resulting property is believed inherent since the prior art has taught silica coating of the same structure and materials (silica glass particles, particle size, particle density, slurry application) identical to those claimed.  Where the claimed and prior art products are identical or 
Claims 4-5 and 15-16: Watanabe has explicitly taught methyl cellulose and agar (see, for example, [0011-0012], [[0036]).  
Claims 6 and 17: Watanabe further teaches the silica powder particles size distribution of 0.5 to 4 micron and an average particle size of 1.6 micron (See, for example, [0041]). 
Claims 8 and 19: Watanabe further comprising heating the silica coating formed on the surface of the base material to make at least a surface portion of the silica coating transparent, to thereby provide a transparent silica glass layer (See, for example, abstract, [0001], [0031-0033],  [0037], [0044]. 
Claims 9 and 20: Watanabe further teaches wherein the surface portion of the silica coating to be served as the transparent silica glass layer comprises a region from a surface to a depth of 0.1 mm (See, for example, [0044]). 
Claim 10 Watanabe further teaches wherein the heating is performed so that an entirety of the silica coating is made transparent, to thereby provide the transparent silica glass layer (See, for example, abstract, [0001], [0031-0033], [0037], [0044]. 

Claims 1, 4, 6-7, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arsena (US 3,909,649; hereafter Arsena) in view of Carpenter (US 2,810,660; hereafter Carpenter).
Claims 1 and 11-12: Arsena teaches a coating method for a surface of a base material with a silica coating, (see, for example, abstract) the method comprising: 
adding silica glass particles (amorphous silica particles) and an organic material capable of gelling by a thermal factor (binder, such as polyacrylic acid or carboxy methyl cellulose) in an aqueous 
applying the slurry onto a surface of a base material to form an applied coating (see, for example, Fig 3, col 2 lines 25-45),
followed by subjecting the applied coating to thermal treatment, to thereby obtain a gel coating and drying the gel coating to provide a silica particle layer (see, for example, col 3 lines 4-11); wherein a thermal treatment of hot air which “sets the coating” (reading on gelation) is explicitly recited, the duration of this thermal treatment can be interpreted as comprising two periods, an initial period as gelation and a subsequent period as drying).  As solvent is removed from the gel coating during said thermal treatment the fluidity of the coating decreases and as a result the coating flowabilty decreases with respect to its initially hydrated / non thermally treated form.;
 and heating the silica particle layer to fix the silica particle layer onto the surface of the base material, to thereby provide a silica coating (see, for example, col 3 lines 4-11, and col 7 lines 18-28) lehring / baking at 780pC).  The silica coating is explicitly taught to still comprise immobilized particulate form silica glass particles (See, for example, col 4 lines 10-56), additionally as no further coating is applied at this point, the silica coating forms an outermost surface of the base material. 
Arsena further teaches wherein coating density is 0.07 mg/cm2 but is silent as to coating thickness (See, for example, col 2 lines 43-62).  Carpenter teaches a method of applying a silica containing coating to the interior of incandescent bulbs (See, for example, Fig 4).  Carpenter further teaches wherein the coating thickness for such bulbs should be on the order of 6.35 micron to 25 micron (0.25 mil-1mil) to provide a light diffusion layer that evenly diffuses light (See, for example, col 1 lines 25-38, and col 3 lines 45-48).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a coating thickness of from 6.35 micron to 25 micron as it would predictably provide light diffusion layer that 2  is explicitly taught by Arsena (See, for example, col 2 lines 43-62).  The volumetric density is thus 0.07mg/cm2 *(1/0.0025 cm) which equates to 28 mg/cm3 or .028 g/cm3.  Now multiplying that by Avogadro’s number (6.022x1023 particles / mol)) and dividing by the gram formula mass of SiO2 (60.08 g/mol) yields a coating particle density of 2.8 x1020 particles /cm3.  
Claims 4 and 15: Arsena has carboxy methyl cellulose (see, for example, col 4 lines 37-39).  
Claims 6 and 17: Arsena further teaches the silica powder particles have an average particle size of 0.5 to 1.2 micron (See, for example, col 2 lines 46-47). 
Claims 7 and 18: Arsena further wherein the base material has a tubular shape (such as on open glass bulb housing) and the silica coating is formed on an inner wall of the tubular base material (See, for example, abstract, Fig 3, col 3 lines 5-9). 

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “slurry application and heat treatment are performed simultaneously”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Refer to the 35 USC 112 b rejection above wherein due to indefiniteness the claim has been interpreted as at least inclusive of performing thermal treatment after forming the applied coating. 

Applicant argues that the coating thickness of Carpenter of 6.35 to 25 microns, cannot be combined with Arsena as “Arsena specifically discloses that a coating having a thickness less than 0.5 microns and greater than 1.2 microns should be avoided…”.  The examiner asserts the Applicant has misinterpreted the cited teaching of Arsena, the applicant cited portion of col 4 lines 45-57 of Arsena explicitly recites: “Coatings having a final particles sizes below 0.5 microns selectively scatter blue and purple light energy to a point where the filament has an undesirable red color.  On the other hand, coatings having final particles sizes greater than 1.2 microns lack continuity and have a blotchy appearance.”  As explicitly stated in Arsena the threshold values of 0.5 and 1.2 microns are referencing “particle size” not coating thicknesses as argued by applicant; thus Arsena does not teach away from the coating thickness of Carpenter.  The examiner also has not relied upon the particle size of Carpenter, nor any post treatment coating step of Carpenter; therefore the combination would not violate the 
With respect to applicants arguments directed to the particle density, the examiner notes that for purposes of calculation the highest thickness of 25 micron is selected as it would provide the lowest possible density, thus the remainder of the range would only be higher thus the calculated coating particle density of 2.8 x10+20 particles /cm3 is only the lowest threshold value.  If this threshold alone is substantially larger the claimed endpoint, and thus the examiner maintains reliance upon the teaching toward obviousness is apt.  The applicant has not provided any calculation demonstrating otherwise.  Additionally, in at least the independent claims there is no claimed requirement as to what particle size is based on / or is limited to, thus inclusive of molecules / atoms. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712